FILED
                           NOT FOR PUBLICATION
                                                                               JAN 25 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DW AINA LE‘A DEVELOPMENT, LLC,                   No.   17-16280

              Plaintiff-Appellant,               D.C. No.
                                                 1:17-cv-00113-SOM-RLP
 v.

STATE OF HAWAII LAND USE                         MEMORANDUM*
COMMISSION; DOES, Governmental
Units, 1-10; STATE OF HAWAII,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan O. Mollway, District Judge, Presiding

                     Argued and Submitted February 12, 2019
                      Submission Withdrawn March 7, 2019
                         Resubmitted January 22, 2021
                          University of Hawaii Manoa

Before: TALLMAN, BYBEE, and N.R. SMITH, Circuit Judges.

      Plaintiff/Appellant DW Aina LeConstitutions as time-barred. Because the parties are familiar with the facts, we

will not recite them here. We have jurisdiction under 28 U.S.C. § 1291. We

reverse in light of the Hawai‘i Supreme Court’s recent answer to our certified

question.

      Following oral argument, we certified the question regarding the applicable

statute of limitations for a takings claim brought under the Hawai‘i Constitution.

The state court has now answered that question, holding that “the statute of

limitations for a regulatory taking is six years, pursuant to the catch-all statute of

limitations in Hawai‘i Revised Statutes (HRS) § 657-1(4).” DW Aina Le‘a Dev.,

LLC v. Haw. Land Use Comm’n, __P.3d__, No. SCCQ-XX-XXXXXXX, 2020 WL

7394265, at *1 (Haw. Dec. 17, 2020). In light of the Hawai‘i Supreme Court’s

judgment, we vacate the district court’s dismissal of DW’s state takings claim.

      We also vacate the district court’s dismissal of DW’s federal takings claim.

There is no federal statute of limitations for federal takings claims brought

against a state. When, as here, there is no “controlling federal limitations period,

the general rule is that a state limitations period for an analogous cause of action is

borrowed and applied to the federal claim, provided that the application of the state

statute would not be inconsistent with underlying federal policies.” Cnty. of

Oneida v. Oneida Indian Nation, 470 U.S. 226, 240 (1985). In this case, the most


                                            2
analogous cause of action would be an inverse condemnation action under state

law, which––as discussed—the Hawai‘i Supreme Court just informed us has a six-

year statute of limitations. Applying the six-year statute of limitations, then,

DW’s state and federal takings claims are timely.

REVERSED AND REMANDED.




                                           3